Case 2:18-cv-00816-SPC-MRM Document 121 Filed 02/11/20 Page 1 of 5 PageID 1184




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FT. MYERS DIVISION


     BAMIDELE AIYEKUSIBE,
     MISCHELE HIGGINSON, AND
     SHANTAL BROWN-WINN, individually and
     on behalf of all others similarly situated,

              Plaintiffs,                                    Case No. 2:18-CV-0816-UA-MRM
     v.

     THE HERTZ CORPORATION and
     DTG OPERATIONS, INC.,

              Defendants.                              /


          DEFENDANTS’ RESPONSE TO THE REPORT AND RECOMMENDATION

             Defendants Hertz Corporation (“Hertz”) and DTG Operations, Inc. (“DTG”)

    (collectively, the “Defendants”) hereby respectfully submit this Response to the Magistrate

    Judge’s Report and Recommendation on the parties’ Joint Motion and Stipulation for

    Conditional Collective Action Certification (DE #117).

    I.       Brief Procedural History

             On August 29, 2019, the Parties refiled their Joint Motion and Stipulation for

    Conditional Collective Action Certification (“Joint Motion for Conditional Certification”).

    (DE #87). On October 21, 2019, the parties submitted a Joint Notice of Filing Amended

    Consent and Opt-In Forms (DE #108).

             On January 28, 2020, the Magistrate Judge entered the instant Report and

    Recommendation on the parties’ Joint Motion for Conditional Certification (DE #117). The




    PD.27993297.1
Case 2:18-cv-00816-SPC-MRM Document 121 Filed 02/11/20 Page 2 of 5 PageID 1185




    Magistrate Judge largely recommends that the Court grant the parties’ Joint Motion for

    Conditional Certification, but recommends a single proposed adjustment to the stipulated

    notice regarding opt-in plaintiffs’ potential liability for Defendants’ attorneys’ fees and costs.

             On February 6, 2020, Plaintiffs’ filed their Objections and Response to the Report and

    Recommendation wherein Plaintiffs propose their own language regarding opt-in plaintiffs’

    potential liability (DE #120, p. 11). Plaintiffs’ proposed language is contrary to the Magistrate

    Judge’s recommended language. Moreover, Plaintiffs now request that the Court order

    Defendants to produce the list of potential opt-in plaintiffs within five (5) days of the Court’s

    anticipated Order on the Joint Motion for Conditional Certification (DE #120, p. 11).

    Plaintiffs’ request is contrary to the parties’ agreement set forth in the Joint Motion for

    Conditional Certification, requiring Defendant to produce the list within 21 days—not 5

    days—of the Court’s anticipated Order (DE #87, p. 3). The parties’ agreement on that process

    was accepted by the Magistrate Judge’s Report and Recommendation.

    II.      Defendants’ Response to the Report and Recommendation

             Defendants agreed to the form of the parties’ stipulated notice submitted to the Court

    and believe it is a reasonable arms-length compromise under the circumstances (DE #87, 108).

    Nevertheless, Defendants believe that the Magistrate Judge’s single proposed adjustment to

    the stipulated notice regarding opt-in plaintiffs’ potential liability for Defendants’ attorneys’

    fees and costs does not materially alter the parties’ stipulated notice (DE #117). To the extent

    the Court is inclined to adopt the Report and Recommendation, Defendants do not oppose the

    Magistrate Judge’s proposed language. To that end, Defendants suggest that the parties adopt

    the recommended language of one of the examples proposed by the Magistrate Judge in the




                                                    2
    PD.27993297.1
Case 2:18-cv-00816-SPC-MRM Document 121 Filed 02/11/20 Page 3 of 5 PageID 1186




    Report and Recommendation, which has been previously approved by this Court, such as: “[I]f

    . . . opt-in plaintiffs are unsuccessful on the merits of their claims, they may be responsible for

    [defendants’] costs and fees in this matter.” Holmes v. Swissport Fueling, Inc., 2017 U.S. Dist.

    LEXIS 153039, at *34, 2017 WL 8794900, at *11 (M.D. Fla. Sept. 1, 2017, report and

    recommendation adopted, No. 2:16-cv-669-FtM-38MRM, 2017 U.S. Dist. LEXIS 151779,

    2017 WL 4129839 (M.D. Fla. Sept. 19, 2017) (Chappell, J.).

             Contrary to the Magistrate Judge’s proposed language, Plaintiffs’ proposed language

    is contrary to any of the examples of provisions the Magistrate Judge cited that had been

    approved by the Court in the past, and Defendants do not agree to it. Given that it is contrary

    to previously Court-approved language, Plaintiffs’ language is unlikely to be accepted.

    Proposing something that is contrary to what the Court has approved in the past, in the face of

    being provided examples of what the Court has approved, serves no useful purpose.

             Finally, Defendants object to Plaintiffs request for an accelerated deadline for

    Defendants to produce the list of potential opt-in plaintiffs (DE #120, p. 11). Initially,

    Plaintiffs’ request is not a response or objection to the Report and Recommendation, and so

    should not be considered. Regardless, Plaintiffs’ request contradicts the parties’ agreed upon

    deadline set forth in the Joint Motion for Conditional Certification for Defendants to produce

    the list within 21 days—not 5 days—of the Court’s anticipated Order (DE #87, p. 3), a deadline

    that was accepted by the Magistrate Judge’s Report and Recommendation. Thus, Plaintiffs’

    request should be rejected for that reason as well.




                                                    3
    PD.27993297.1
Case 2:18-cv-00816-SPC-MRM Document 121 Filed 02/11/20 Page 4 of 5 PageID 1187




                                           CONCLUSION

             Defendants agreed to the form of the parties’ stipulated notice submitted to the Court

    (DE #87, 108), but do not oppose the Magistrate Judge’s single proposed adjustment to the

    stipulated notice because it does not materially alter the parties’ stipulated notice. Defendants

    oppose Plaintiffs’ proposed language regarding opt-in plaintiffs’ potential liability (DE #120,

    p. 11). Moreover, Defendants oppose Plaintiffs’ inappropriate request to modify the parties’

    agreed upon deadline for Defendants to produce the list of potential opt-in plaintiffs from 21

    days to 5 days (DE #87, 120).



    Date: February 11, 2020

                                                  Respectfully submitted,



                                                  s/ Reed L. Russell
                                                  John E. Phillips
                                                  Florida Bar No. 823155
                                                  Reed L. Russell
                                                  Florida Bar No. 0184860
                                                  Erin L. Malone
                                                  Florida Bar No. 0036074
                                                  PHELPS DUNBAR LLP
                                                  100 South Ashley Drive
                                                  Suite 2000
                                                  Tampa, Florida 33602-5311
                                                  Telephone: (813) 472-7550
                                                  Facsimile: (813) 472-7570
                                                  Email: john.phillips@phelps.com
                                                  Email: reed.russell@phelps.com
                                                  Email: erin.malone@phelps.com

                                                  Attorneys for Defendants




                                                   4
    PD.27993297.1
Case 2:18-cv-00816-SPC-MRM Document 121 Filed 02/11/20 Page 5 of 5 PageID 1188




                                    CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that on February 11, 2020, I electronically filed the foregoing

    with the Clerk of Court by using the CM/ECF system which will send a notice of electronic

    filing to:

             Mitchell L. Feldman
             Feldman Legal Group
             6940 W. Linebaugh Avenue
             Suite 101
             Tampa, Florida 33625
             Email: mlf@feldmanlegal.us

             Gregg I. Shavitz
             Alan L. Quiles
             Tamra C. Givens
             Shavitz Law Group, P.A.
             951 Yamato Road
             Suite 285
             Boca Raton, Florida 33431
             Email: gshavitz@shavitzlaw.com
             Email: aquiles@shavitzlaw.com
             Email: tgivens@shavitzlaw.com

             Attorneys for Plaintiffs
                                               s/ Reed L. Russell
                                               Attorney for Defendants




                                                5
    PD.27993297.1
